Citation Nr: 1444816	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-14 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, to include schizoid personality and anxiety (originally claimed as nervousness), to include as secondary to disabilities of the back and hip.

2.  Whether there was clear and unmistakable error (CUE) in a September 1970 rating decision in that it denied service connection for a psychiatric disability (claimed as nervousness).

3.  Entitlement to an effective date prior to September 30, 2010 for an award of service connection for residuals of back strain.

4.  Entitlement to an effective date prior to September 30, 2010 for an award of service connection for degenerative arthritis of the left hip.

5.  Entitlement to a rating in excess of 20 percent for residuals of back strain.

6.  Entitlement to a rating in excess of 10 percent for left hip arthritis.
7.  Entitlement to service connection for residuals of a broken pelvis.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to June 1964.  The issue of service connection for broken pelvis, the increased rating issues, and the effective date issues are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The CUE claim and the petition to reopen a claim of service connection for a psychiatric disability are before the Board from a February 2013 rating decision of the Muskogee RO.  In December 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In June 2014, the Veteran submitted new medical evidence pertaining to the psychiatric issue on appeal.  The Board has reviewed this evidence.  As the Veteran's petition to reopen the claim of service connection for a psychiatric disability is being granted, there is no prejudice to him from such review.  The RO shall have the opportunity to consider this new evidence in the first instance with respect to de novo review.
During the December 2013 videoconference hearing, the Veteran advanced arguments alleging CUE in a September 1970 RO rating decision with regard to that decision's denial of service connection for a psychiatric disability and with regard to that decision's denial of service connection for a back disability.  A careful review of the record found that only one of these CUE claims has been adjudicated by the RO and prepared for appellate review by the Board at this time.  The February 2013 RO rating decision addressed the Veteran's CUE contention in its reasons and bases discussion addressing the "claim for service connection for schizoid personality" in the September 1970 decision.  After the Veteran filed a timely notice of disagreement appealing the February 2013 RO rating decision, the RO issued a statement of the case (SOC) in July 2013 that listed two separate issues distinctly: (1) the petition to reopen the claim for service connection for psychiatric disability, and (2) the claim of CUE in the September 1970 RO rating decision.  Review of the SOC makes it clear that the only CUE contention considered or addressed was whether the September 1970 decision "committed a clear and unmistakable error (CUE) when it did not rate your claim for nervousness on September 18, 1970."  Both the February 2013 RO rating decision and the July 2013 SOC address a CUE contention specific to the psychiatric issue only; no contention regarding the September 1970 RO denial of the claim for service connection for the back is acknowledged or discussed in these documents or any other VA adjudication to date.

CUE claims are very specific issues featuring contentions of error that must be specifically articulated.  The Veteran has now raised two distinct CUE claims.  Although both CUE claims involve alleged errors in the September 1970 RO rating decision, one of them concerns the denial of service connection for psychiatric disability in that decision while the other concerns the denial of service connection for a back disability in that decision.  The mere fact that both CUE claims involve the same issuance of a rating decision (on multiple issues) does not grant the Board jurisdiction over both when the RO has only acknowledged, adjudicated, and prepared one of them for appellate review.  Accordingly, the Board finds that the Veteran has raised a claim alleging CUE in the September 1970 RO denial of service connection for a back disability that has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ); hence, the Board does not have jurisdiction to review the claim at this time.  The matter is referred to the AOJ for appropriate action.  This referred claim alleging CUE arises from the Veteran's December 2011 correspondence stating: "On September 18, 1970, the VA regional office committed clear and unmistakable error ("CUE") when it denied my claim for back condition."

Additionally, a February 2014 private medical opinion added to the record asserts that the Veteran has a chronic right shoulder disability etiologically linked to an injury in service military ("Service Connected Disability: ... 5201 Right Shoulder Decreased Range of Motion and 5003 Traumatic Arthritis ....  The fall in service caused internal derangement of the right shoulder, which caused tearing of the muscles and ligaments.")  It appears that this evidence submitted by the Veteran raises a new claim of service connection for a right shoulder disability.  This right shoulder service connection claim has not yet been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Because CUE claims are unique claims that are collateral attacks on prior final rating decisions, and because the law and regulations governing such issues are different from the adjudicatory action required in addressing a claim for an earlier effective date, the Board finds that the referred pending CUE claim is not intertwined with the earlier effective date issue on appeal concerning the award of service connection for back disability.  This is so even though the grant of an earlier effective date can result from an award based on a finding of CUE.  The CUE claim concerning the prior denial of service connection for back disability has not been developed for the Board's review.  Consequently, the effective date question on appeal is addressed in the decision below and, as noted above, the CUE claim is referred to the RO for adjudicatory action.

The issue(s) of entitlement to a rating in excess of 20 percent for residuals of back strain, entitlement to a rating in excess of 10 percent for degenerative arthritis of the left hip, and entitlement to service connection for broken pelvis are being REMANDED to the AOJ.

FINDINGS OF FACT

1.  An unappealed September 1970 rating decision denied the Veteran service connection for a psychiatric disability (claimed as nervousness), finding in essence that the Veteran's only chronic mental health diagnosis was schizoid personality disorder (a constitutional or developmental abnormality not a disability under the law); the decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.

2.  Evidence received since the September 1970 RO rating decision includes a May/June 2014 private psychological evaluation report indicating that the Veteran does not have a personality disorder but has a diagnosis of depression linked to back and hip pain; this new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, and raises a reasonable possibility of substantiating such claim.

3.  In July 1970, the Veteran filed an original claim of service connection for a back disability; a September 1970 RO rating decision denied the claim.  The Veteran did not appeal that September 1970 decision nor submit new and material evidence within a year of the decision's issuance; the decision became final.

4.  On September 30, 2010, the Veteran filed a request to reopen the claim of service connection for a back disability; a January 2011 RO rating decision, in pertinent part, granted service connection for residuals of back strain, rated 20 percent disabling, effective September 30, 2010.

5.  The first communication from the Veteran to VA indicating that he was seeking service connection for a left hip disability was received on September 30, 2010 (more than one year after his separation from active duty).





CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  There was no CUE in the September 1970 rating decision that denied service connection for a psychiatric disability (claimed as nervousness).  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).

3.  An effective date prior to September 30, 2010 for the award of service connection for residuals of back strain is not warranted.  38 U.S.C.A. §§ 5101(a), 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.400 (2013).

4.  An effective date prior to September 30, 2010 for the award of service connection for degenerative arthritis of the left hip is not warranted.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regard to the petition to reopen the claim of service connection for a psychiatric disability, the VCAA applies to the issue on appeal.  However, inasmuch as the benefit sought is being granted (the claim is being reopened, there is no reason to belabor the impact of the VCAA on this matter, since any notice or duty to assist omission is harmless.


Regarding the Veteran's allegation of CUE in the September 1970 RO rating decision, the Court has held that the VCAA does not apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Hence, a lengthy discussion of the impact of the VCAA in this matter is not necessary.

Regarding the effective date issues on appeal, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2012 SOC provided notice on the 'downstream' issues of entitlement to earlier effective dates for the awards and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

All evidence relevant to the appellant's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the December 2013 Board hearing, the undersigned provided a detailed explanation of the issues on appeal and the legal criteria associated with each issue; the testimony elicited and presented focused on matters including identifying what is necessary to establish CUE and earlier effective dates for service connection.  The Veteran's testimony and the presentation of his attorney reflect knowledge of the elements necessary to substantiate the claims.  There is no allegation of a deficiency in the conduct of the hearing.  

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Whether New and Material Evidence has been Received to Reopen a Claim of Service Connection for Schizoid Personality (Claimed as Nervousness)

A September 1970 rating decision denied the Veteran service connection for a psychiatric disability, finding in essence that the only neuropsychiatric diagnosis shown was schizoid personality: a "[c]onstitutional or developmental abnormality" and "not a disability under the law."  He was notified of the decision and of his appellate rights, and did not appeal it.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Personality disorders, of themselves (without superimposed acquired psychiatric disability) are not compensable disabilities.  See 38 C.F.R. §§ 3.303(c), 4.9.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record in September 1970 included the Veteran's STRs, which showed that he had an episode of acute anxiety with dissociation reaction in April 1964; this was further evaluated leading to a diagnosis of "schizoid personality" with a "lifelong schizoid pattern."  The Veteran was administratively discharged shortly thereafter.  The evidence of record in September 1970 also included an August 1970 VA examination report showing confirmation of a single mental health diagnosis of "schizoid personality."

Evidence received subsequent to the September 1970 rating decision features, most significantly, a May 2014 private psychological evaluation report with a June 2014 addendum.  The May 2014 report cites pertinent facts of record concerning the Veteran's service and post-service history and was informed by the authoring examiner's review of pertinent records along with direct interview and examination of the Veteran.

In most pertinent part, the private psychologist's opinion states: "I do not feel the diagnosis of schizoid personality disorder is consistent with the symptoms presented by this veteran."  The examiner explains: "One of the reasons this case is so complicated is due to the fact he was originally diagnosed under the DSM-2 manual.  We are now in the DSM-5, which makes a considerable difference."  The May 2014 report diagnoses the Veteran with "Depression, mild due to his inability to work."  A June 2014 addendum to the May 2014 report further states that the Veteran "is not a schizoid personality and he does not have a personality disorder."  The private psychologist opines: "There is no question he has unusual personality traits; however, they do not indicate a personality disorder.  He is immature for his age and has low normal intelligence.  There is nothing innate about either one of these traits."  The psychologist adds that "he is suffering from moderate depression due to his inability to function normally because of hip and back pain."

As the September 1970 rating decision which denied service connection for a psychiatric disability was based essentially upon finding that the Veteran's only chronic psychiatric diagnosis at the time was a schizoid personality disorder that was a constitutional or developmental abnormality rather than a compensable disability, for evidence to be found new and material it must be evidence not of record in September 1970 that addresses such a finding.  The May/June 2014 private psychological evaluation report with medical opinion shows that the Veteran has a diagnosis of depression, a chronic acquired psychiatric diagnosis for which service-connection may be considered.  The May/June 2014 also indicates that the Veteran's symptoms are not consistent with a schizoid personality disorder, contrary to the evidence of record in September 1970.  Additionally, the May/June 2014 report presents the examiner's opinion that the Veteran's currently diagnosed depression is etiologically linked to back and hip pain; notably, the Veteran has established service-connection for disabilities of the back and of the left hip.

The Board finds that the May/June 2014 private psychologist's report presents new evidence.  This additional evidence tends to show that the Veteran has a diagnosis of a chronic acquired psychiatric disability and tends to link that diagnosis to a service-connected disability; it therefore specifically addresses at least one unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.")  Thus, the additional evidence received is both new and material, and the claim of service connection for a psychiatric disability may be reopened.

Whether there was CUE in a September 1970 Rating Decision that Denied Service Connection for a Psychiatric Disability

A September 1970 RO rating decision denied the Veteran's claim of service connection for "nervousness" or "a nervous condition."  The September 1970 rating decision discussed that the Veteran's service treatment records (STRs) showed a report of acute anxiety with dissociation reaction, that examination at separation revealed no neurological disorder, and that the neuropsychiatric diagnosis was schizoid personality.  The September 1970 rating decision cited that the August 1970 VA examination report of record at the time revealed no neuropsychiatric abnormality other than schizoid personality of a mild degree.  The September 1970 RO rating decision denied the claim on the basis that the only shown neuropsychiatric diagnosis was schizoid personality, and cited that this was a "[c]onstitutional or developmental abnormality" and "not a disability under the law."

An unappealed rating decision is final, and may not be revised based on the evidence of record at the time of the decision unless it is shown that the decision involved CUE.  38 U.S.C.A. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

As a threshold matter, the Board finds the arguments advanced by the Veteran and his attorney to allege CUE have been conveyed with the requisite specificity and, will therefore, adjudicate the merits of the claim.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to a pleading deficiency, and the denial of a CUE on the merits).  In this regard, the Veteran's December 2011 claim argued that the September 1970 decision failed to satisfy the asserted legal requirement "that the VA assess any mental condition when a Veteran makes a claim for a different mental condition."  The argument cites Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran argues: "Accordingly, the VA violated the law when it denied my claim for nervousness back in 1970."  During the December 2013 Board hearing, the Veteran's attorney argued that "there is a diagnosis of an anxiety problem in the service treatment records that there are facts in these other evaluations, especially this one dated 24 April of '64 that show symptoms of acquired psychiatric problems."  With regard to the August 1970 VA examination report, the Veteran's attorney argued that "[i]t talks about getting mad at people.  It talks about, oh, judgment is poor.  It talks about perceptual disturbances.  It talks about other things that can cross over into acquired disorders as well as, as the personality disorder."  He argues: "There are facts here that, that could point to acquired disorders and, and I just believe that nothing is mentioned where they say no acquired disorders."  He also argues that August 1970 VA examination report's comment that "his disability is considered mild degree" reflects that the examiner believed that the Veteran had an acquired psychiatric disability and not only the "schizoid personality" item listed as the lone mental health diagnosis.

The Veteran does not dispute that constitutional or developmental abnormalities such as personality disorders were not disabilities under the law at the time of the September 1970 rating decision.  The Veteran also does not dispute that the diagnosed "schizoid personality" refers to a personality disorder rather than an acquired disability.  Rather, the Veteran's argument is that CUE was committed by the September 1970 rating decision in the manner by which it concluded that the Veteran only had a personality disorder and not an acquired psychiatric disability at that time.

The Board has reviewed the evidence of record and the law extant at the time of the September 1970 rating decision, and for the following reasons concludes that there was no CUE in that decision.  To the extent that the Veteran argues that the evidence of record at the time of the September 1970 RO rating decision pertaining to the Veteran's mental health was insufficient to properly support a finding that he had no mental health diagnosis beyond "schizoid personality" and had no acquired psychiatric disability, this is simply an allegation that the rating board improperly weighed and evaluated the evidence, which may not support a finding of CUE.  See Fugo, 6 Vet. App. at 43-44.

To the extent that the Veteran argues that the September 1970 rating decision's conclusion (that the Veteran did not have an acquired psychiatric disability) was otherwise incorrect, improper, or unsupported, the Board finds that the September 1970 rating decision was appropriately (for that time) prepared by a panel of rating specialists that included a medical doctor making the pertinent medical determinations with reference to the evidence (including the competent August 1970 VA examination report specifying the single mental health diagnosis of a personality disorder).  At the time of the September 1970 rating decision, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the rating board participated in the September 1970 determination and, as a signatory to the determination, affirmed his agreement with the finding that the Veteran's lone mental health diagnosis was a constitutional or developmental abnormality.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision relying on its own medical judgment); see also MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010).  To the extent the September 1970 determination is alleged to be unsupported by the medical evidence of record, the Board finds that the August 1970 VA examination report supports the determination and the rating board also relied on the medical judgment of the medical member in deciding the claim.  Thus, CUE is not shown on this basis.

The Board notes that prior to February 1, 1990 RO determinations were not required to include the reasons for denying a claim.  See 38 U.S.C.A. § 5104(b); Veterans' Benefits Amendments of 1989, Pub. Law. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66 (1989); see also Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  The Veteran and his attorney do not contend that all evidence of record was not before the rating board or identify any reasonable basis to conclude that all relevant laws and regulations were not properly considered and applied, nor is such reasonably reflected by the evidence of record.  The Veteran cited Clemons v. Shinseki, 23 Vet. App. 1 (2009) to support that VA was obligated to "assess any mental condition when a Veteran makes a claim for a different mental condition."  However, the Veteran cites caselaw that came into existence nearly 40 years after the September 1970 decision and, in any event, there is no indication or explanation as to how the outcome of the September 1970 decision would undebatably have been favorable to the Veteran when no chronic acquired psychiatric diagnosis was clearly presented in the competent evidence for the decision to consider.  Absent evidence to the contrary and consistent with the holdings of the Court, the Board will presume the RO correctly discharged its official duties, to include consideration of all evidence then of record and proper consideration and application of all relevant laws and regulations.  See Dolan; see also Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).

Based on the evidence, it cannot be found that the September 1970 rating decision's denial of service connection for "nervousness" or psychiatric disability was undebatably incorrect.  The RO considered the correct facts and correctly applied the pertinent law and regulations then in effect.  Any disagreement about how the facts were weighed or evaluated (in the RO's finding that the lone mental health diagnosis -a constitutional or developmental defect- shown in the post-service medical evidence was the Veteran's only post-service mental health diagnosis and that the Veteran's symptoms did not otherwise demonstrate an acquired psychiatric disability) does not constitute a factual or legal basis for a CUE claim.  The Veteran argues that the symptoms noted in the STRs and the post-service evidence documented symptoms that could or should have been interpreted as demonstrating an acquired psychiatric disability, but such an argument is clearly a disagreement over how the facts were weighed or evaluated in September 1970, and does not constitute a factual or legal basis for a CUE claim.  The September 1970 rating decision to deny service connection for "nervousness" or psychiatric disability is supportable.  It cannot be said that reasonable minds could only conclude that the September 1970 determination was in error, particularly as the competent medical evidence addressing the pertinent question showed no chronic mental health disability diagnosis other than "schizoid personality," a constitutional or developmental abnormality that is not a disability under the law.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The Board finds that there is no undebatable error in the September 1970 adjudication of the claim for service connection for "nervousness" or psychiatric disability.

Considering the pleadings of CUE, for the reasons articulated, the RO did not misapply the law in its rating decision of September 1970, and the decision did not contain CUE of law or fact.



Earlier Effective Date for Service Connection for Residuals of Back Strain

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. §  5110(a).  The effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).

In July 1970, the Veteran filed an original claim for service connection for a back disability, and a September 1970 rating decision denied the claim.  He was furnished notice of that determination and of his appellate rights.  He did not file a notice of disagreement or submit new and material evidence within one year following notification of the decision, and the September 1970 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156. 
On September 30, 2010, the Veteran filed a request to reopen a claim of service connection for a back disability; a January 2011 rating decision in pertinent part granted service connection for residuals of back strain, rated 20 percent, effective September 30, 2010 (the date of receipt of the petition to reopen).

The September 1970 RO rating decision, denying the Veteran's original claim for service connection for a back disability, is final based on the evidence of record at the time, and is not subject to revision in the absence of CUE.  38 U.S.C.A. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The Veteran has alleged CUE in the September 1970 RO decision, but that contention has raised a separate claim which remains unadjudicated and pending at the AOJ (and the matter has been referred to the AOJ in the introduction, above).

The arguments presented by the Veteran and his attorney that are entirely allegations of CUE in the September 1970 decision are not addressed by the Board at this time.  The claim currently in appellate status seeking an earlier effective date for the award of service connection for residuals of back strain (on a basis other than CUE in a prior final denial) is being reviewed by the Board under the laws and regulations that otherwise govern the assignment of effective dates.

Because the unappealed September 1970 RO rating decision is a final decision, it is a legal bar to an effective date prior to the date of that decision.

During the December 2013 Board hearing, the Veteran testified that he recalled expressing to VA a desire to claim service connected disability benefits (a claim other than those documented in the claims-file) at some time he could not recall.  There is no documentation of such any claim that may serve as a basis for revision of the effective date for the award of service connection for the back disability, and the Board finds no persuasive indication that any further development could feasibly establish the filing of any such claim.


The date of receipt of the instant claim to reopen is September 30, 2010.  There is no evidence or correspondence in the record that was received between the September 1970 rating decision and the September 30, 2010 petition to reopen.  Therefore, September 30, 2010 (the date of the reopened claim) is the earliest possible (and appropriate) effective date for the grant of service connection for a back disability, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r).

The facts pertaining to this claim are clear; there is no doubt to be resolved.  Accordingly, the appeal in this matter must be denied.

Earlier Effective Date for the Award of Service Connection for Degenerative Arthritis of the Left Hip

The legal and regulatory provisions generally governing the assignment of effective dates of awards are discussed immediately above.

The Veteran filed a claim for service connection for a left hip disability on September 30, 2010; this claim led to the grant of service connection for degenerative arthritis of the left hip effective from that date.

The Veteran was separated from active duty in June 1964.  He alleges, including in his testimony during the December 2013 Board hearing, that he expressed to VA a desire to claim service connection for a left hip disability at some time prior to September 30, 2010; he testified that he was unable to recall when he did so.  The documentation of record reveals that the Veteran filed a formal claim seeking service connection for a back disability and a psychiatric disability in July 1970.  No suggestion of, or reference to, a left hip disability was included with the claim or with any other communication and correspondence from the Veteran to VA prior to September 30, 2010.

An earlier effective date for the grant of service connection for degenerative arthritis of the left hip cannot be warranted without a finding that the Veteran filed a claim for this benefit prior to September 30, 2010.  The Board finds that no communication from the Veteran to VA prior to September 30, 2010 expressed that he was seeking service connection for a left hip disability.  As the earliest claim for this benefit was received approximately 46 years after separation from active duty service, the effective date for the award of service connection for degenerative arthritis of the left hip may be no earlier than that date of receipt of that claim.

The Veteran has asserted (during the December 2013 Board hearing) that he raised a claim of service connection for a left hip disability at an unidentified time (he was unable to recall the time) prior to September 30, 2010.  Such a claim is not documented in his claims-file.  There is no documentation of any such claim that may serve as a basis for revision of the effective date for the award of service connection for the left hip disability, and the Board finds no persuasive indication that any further development could feasibly uncover such claim.  The Board does not find any communication or correspondence prior to September 30, 2010 to be a pending, unadjudicated, claim for service connection for a left hip disability.  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (VA can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim"); but see Ellington v. Nicholson, 22 Vet. App. 141 (2007) (In the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits.).

In April 2014 the Veteran's attorney submitted a brief asserting that VA should have inferred a service connection claim for the left hip disability as part of the 1970 adjudication because "his hip was injured at the same time that his back was injured," noting that "[t]he lower back and hip physically reside very near each other, and his service treatment records reflect an injury to the hip."  However, the Court has held that medical evidence alone is not sufficient to constitute an informal claim under 38 C.F.R. § 3.155(a).  See MacPhee v. Nicholson, 459 F.3d 1353 (Fed.Cir.2006); Brannon v. West, 12 Vet. App. 32 (1998) ( "the mere presence of medical evidence does not establish an intent on the part of the Veteran to seek secondary service connection for the psychiatric condition").  Although VA adjudicators must interpret a claimant's submissions broadly, they are not required to address issues not raised by a claimant or otherwise by the record.  Id.

There is no document of record that can be construed as a claim, either formal or informal, for service connection for left hip disability prior to September 10, 2010.  The record does reflect that the veteran filed a claim for a back disability in 1970.  However, the Veteran then made no allegation or complaint of any left hip symptoms whatsoever.  The Board emphasizes that a veteran is required to file a claim to obtain benefits and that, at a minimum, the veteran must identify the benefit sought in such a claim.  See 38 C.F.R. §§ 3.151, 3.155; see also Kessel v. West, 13, Vet. App. 9, (1999).  Although VA is required to address all claims reasonably raised by a liberal reading of the record, the Board finds that there was no basis upon which to infer a claim of entitlement to service connection for a left hip disability prior to September 30, 2010; the record demonstrates no complaints or notations of any left hip disability in any documents received in regard to the Veteran's 1970 claim or at any time prior to September 30, 2010.

As the September 30, 2010 claim for service connection for a left hip disability is the earliest communication from the Veteran to VA seeking service connection for a left hip disability, there is no evidentiary support or legal merit for the Veteran's claim seeking an earlier effective date for the award of such benefit.  In the absence of a formal or informal claim for this benefit having been filed prior to September 30, 2010, he is not entitled to an effective date of award earlier than that date.  The Court has held that where the law and not the evidence is dispositive, the Board should deny the appeal because of an absence of a legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The claim of service connection for a psychiatric disability is reopened.

The appeal to establish CUE in a September 1970 rating decision which denied service connection for schizoid personality (claimed as nervousness) is denied.

An effective date prior to September 30, 2010, for the grant of service connection for residuals of back strain is denied.

An effective date prior to September 30, 2010, for the grant of service connection for degenerative arthritis of the left hip is denied.


REMAND

As discussed above, the Board has reopened the claim of service connection for a psychiatric disability, now also claimed as secondary to service-connected back and left hip disabilities.  The Veteran has contended that his current psychiatric disability is etiologically linked to the documented psychiatric symptoms that manifested during his military service.  The record does not include a medical opinion addressing the etiology of the Veteran's psychiatric disability, recently diagnosed as depression.  Accordingly, a remand for a VA examination to secure such medical opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The new directed VA examination with medical opinion should also address the secondary theory of service connection raised by the May/June 2014 private psychological evaluation report that diagnoses depression and suggests that it is etiologically linked to service-connected back and left hip disabilities.

Additionally, discussion during the Veteran's December 2013 Board hearing revealed that the Veteran sought treatment for left hip complaints at the VA medical center in Oklahoma City in or around early November 2013.  Discussion of the matter during the Board hearing revealed that a remand to obtain the Veteran's updated set of VA treatment records would be helpful to ensuring fully informed appellate review in this matter; the set of VA treatment reports of record appears to have been last updated in June 2013.  Updated VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that the Veteran's most recent VA examination to evaluate his back and the left hip disabilities (for rating purposes) was in December 2010, nearly four years ago.  Significantly, his testimony regarding the severity of his back and left hip impairment during the December 2013 Board hearing included his description of numbness and instability / falling down (several times per week) associated with the service-connected disabilities on appeal; during the most recent December 2010 VA examination, he denied numbness or weakness associated with the back disability and denied "giving way" or instability of the hip.  Thus, it appears that the Veteran's most recent description of symptoms indicates an increase in the severity of back and left hip disabilities on appeal relative to the symptoms reported during the most recent VA examination in December 2010.  VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  

Additionally, a February 2014 private medical opinion added to the record asserts: "The combination of his severe back injury ... as well as the severe left hip joint injury ... has rendered him unable to engage in any type of sustained gainful activity.  He has been unemployable for the last twelve years."  It appears that the evidence submitted by the Veteran raises a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating based on such disability is warranted.  The Board finds that a claim for a TDIU rating has been raised by the record.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating, under Rice, the Board must remand for such action. 38 C.F.R. § 4.16.  The severity of the Veteran's service-connected disabilities, his employment history, his education and training, and all other factors having a bearing on the matter must be developed and considered.

Finally, regarding the issue of service connection for a broken pelvis, the Veteran's December 2013 hearing testimony expressed that past private medical providers had identified objective signs on diagnostic imaging demonstrating that the Veteran's pelvis symptom complaints were associated with a "crack" or evident past fracture of the pelvis.  His testimony also indicated some confusion with regard to distinguishing the claimed pelvis disability and the already service-connected left hip disability.  Furthermore, he testified that shortly following the hearing he was scheduled to have the pelvis problem evaluated by a "Dr. Ellis."  The Board notes that the Veteran referred to his left hip and pelvis disabilities interchangeably, and indicated that there may be outstanding VA medical records concerning the hip/pelvis problems.

The Veteran has not been afforded a VA examination addressing the nature and etiology of his claimed pelvis disability.  His testimony describes his recollection of suffering injury to the pelvis during service (and he has established service connection for a left hip disability on the basis of an injury in service), and his testimony is competent to describe current symptoms of pelvis pain and lay perceivable symptoms as well as to suggest that post-service medical providers expressed to him that his pelvis presented objective signs of past fracture on diagnostic imaging.  The Board finds that a VA examination is warranted for the pelvis disability issue on appeal in this case, particularly in light of the low threshold standard endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Considering that (1) the Board is already directing a VA examination for the purpose of evaluating the nature and severity of the Veteran's service-connected left hip disability, (2) there appears to be some suggestion of interrelatedness between the left hip and the claimed pelvis disability, (3) the Veteran appears to have identified outstanding medical evidence pertinent to the pelvis disability claim, and (4) the Veteran's testimony indicates that past medical evaluations (for which medical records are apparently not available) have revealed persisting objective evidence of past fracture, the Board finds that remanding the pelvis service connection issue to obtain records and direct a VA examination with medical opinion is warranted to facilitate fully informed appellate review.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluation or treatment he has received for his disabilities on appeal (back, left hip, and pelvis) and to provide all authorizations necessary for VA to obtain any private records of such treatment.  In particular, the AOJ should ask the Veteran to provide the information and authorization necessary for VA to obtain records from the "Dr. Ellis" identified during the Board hearing as involved in the medical evaluation of the Veteran's pelvis disability.  The AOJ should secure for the record copies of complete clinical records (not already of record) of the evaluations and treatment from all providers identified, to specifically include all VA treatment and evaluations records that are not already associated with the claims file (or in VA's electronic records storage).

The AOJ should secure for the record copies of complete updated (i.e., any not already associated with the record) clinical records of all VA evaluations and treatment the Veteran has received for the disabilities remaining on appeal since June 2013; in particular, records of the Veteran's reported visit seeking medical treatment for his left hip disability in or around November 2013 at the VA medical center in Oklahoma City should be sought.
If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The AOJ should thereafter arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's entire record must be reviewed by the examiner.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Identify (by diagnosis) each psychiatric disability found, distinguishing which, if any, is a personality disorder and which, if any, is an acquired psychiatric disability.

(b) If the Veteran is determined to not have an acquired psychiatric disability, the examiner should reconcile such finding with the May/June 2014 private psychological evaluation report diagnosing depression.

(c) Regarding any acquired psychiatric disability diagnosed, indicate whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service/any event therein.  Please specifically discuss the Veteran's STRs documenting psychiatric symptoms during service in April 1964 and the Veteran's recent descriptions of experiencing hallucinations during hospitalization in April 1964.

(d) Regarding any acquired psychiatric disability diagnosed, indicate whether such is at least as likely as not (a 50% or better probability) etiologically linked to (caused or aggravated by) the Veteran's service-connected back and left hip disabilities.  Please specifically discuss the May/June 2014 private psychological examination report diagnosing depression "due to" back and hip disabilities.  Please ensure that the response clearly and distinctly addresses: (i) whether any chronic acquired psychiatric disability is caused by a service-connected disability, and (ii) whether any chronic acquired psychiatric disability is aggravated (permanently increased in severity by) a service-connected disability.

The examiner must explain the rationale for all opinions.

3.  The AOJ should also arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected back and left hip disabilities.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail; the findings must include range of motion studies, with notation of all further limitations due to factors such as pain, use, etc.  It should also be noted whether or not the Veteran has related neurological symptoms, and if so, their nature and disabling effects must be described in detail.  If a neurological consult is deemed necessary, such should be arranged.

The examiner should also determine the nature and likely etiology of the Veteran's claimed pelvis disability (residuals of broken pelvis).  The entire record, to include this remand, must be reviewed by the examiner in connection with the examination.  Based on a review of the record, and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each disability of the pelvis found.  In particular, please state whether there is any objective evidence of past fracture of the pelvis consistent with the Veteran's assertion that previous medical providers have told him that a past fracture was evident in diagnostic imaging?

(b) As to each disability of the pelvis diagnosed, please opine whether it is at least as likely as not (a 50 % or greater probability) that such is etiologically linked to his military service, to include any injury suffered therein?  If a disability of the pelvis is determined to not be related to the Veteran's military service, please identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

4.  The AOJ should arrange for all additional development deemed necessary, and then develop and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If it is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an SOC is issued, such matter should be returned to the Board, if in order, for appellate review.  He should be advised that this matter will not be before the Board unless he initiates, and perfects, an appeal as to any negative determination by the AOJ in the matter.

5.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SIC and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


